Order unanimously reversed, without costs of this appeal to either party and matter remitted to Erie Special Term for further proceedings in accordance with the memorandum. Memorandum: It was error to dismiss the petition (Matter of Harris v. New York State Bd. of Parole, 7 A D 2d 662). In the interest of justice and to avoid further delay we look upon and treat this petition as a verified petition as required by 7804 (e) CPLR. The respondent may file its answer including therein any objections in point of law in accordance with 7804 (f) CPLR within 20 days. The matter is remitted to Special Term to determine any factual issues raised by the answer as well as the legal problems raised, if any. (Appeal from order of Erie Trial Term denying, without a hearing, application for a show cause order directing respondent to show cause why petitioner is not afforded proper medical treatment.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.